Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a continuation of U.S. Patent Application No. 16/995,356, filed August 17, 2020, now patent 11281578, which claims the benefit of U.S. Provisional Application No. 62/889,283, filed August 20, 2019. Claims 1-20 are pending for examination.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2022, 8/16/2022 and 10/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                      Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington,418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visithttp://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,281,578 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-20 of instant application and claims 1-20 of patent application are not sufficient to render the claim patentably distinct (claim 1 of the instant application is anticipated by the claim 1 of the patent 11,281,578 B2) and therefore a terminal disclaimer is required.

The following table only compares claim 1 of instant application to patent 11,281,578 B2. 

Instant application 17/672,872
Patent 11,281,578 B2 
A system comprising:
A system comprising:
a physical interface configured to be coupled to a memory device of a memory sub- system; and
a memory component of a memory sub-system; and a processing device, operatively coupled with the memory component, to
determine that an amount of invalid data of a first block stored on the memory device satisfies a threshold level for attempting to perform a garbage collection operation for the first block, the garbage collection operation for the first block comprising a migration of one or more pages of the first block that contain valid data to a second block stored on the memory device;
determine that an amount of invalid data on a first data block stored on the memory component satisfies a threshold level for attempting to perform a garbage collection operation for the first data block, the garbage collection operation for the first data block comprising a migration of one or more pages of the first data block that contain valid data to a second data block stored on the memory component;
determine a battery life state of a battery associated with the memory sub-system; and
upon determining that the amount of invalid data on the first data block satisfies the threshold level, determine whether a battery life state of a battery associated with the memory sub-system is below a first battery life threshold;
postpone the garbage collection operation for the first block based at least in part on a determination that the battery life state is below a battery life threshold.
upon determining that the battery life state is below the first battery life threshold, postpone the garbage collection operation for the first data block;

upon postponing the garbage collection operation for the data block, monitor the battery life state to determine whether the battery life state changes to be equal to or above a second battery life threshold; and

upon determining that the battery life state changes to be equal to or above the second battery life threshold, perform the garbage collection operation for the first data block.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pandurangan., US 2017/0242625 A1, in view of Stefanus et al., US 2009/0319720 A1.
Regarding claims 1, 9 and 15, Pandurangan teaches a system comprising: 
a physical interface configured to be coupled to a memory device of a memory sub- system (section 0052; it is taught as the storage controller 130 may be connected to the storage interface, to a buffer memory, to the flash memory 125, and to the DRAM 140); and a processing device (Fig.1A; section 0054; elements of the host 100 or the solid state drive 105 (e.g., the storage controller 130) may be processing units. The term “processing unit” is used herein to include any combination of hardware, firmware, and software, employed to process data or digital signals. Processing unit hardware may include, for example, application specific integrated circuits (ASICs), general purpose or special purpose central processing units (CPUs), digital signal processors (DSPs), graphics processing units (GPUs), and programmable logic devices such as field programmable gate arrays (FPGAs)) coupled with the physical interface and configured to: 
determine that an amount of invalid data of a first block stored on the memory device satisfies a threshold level for attempting to perform a garbage collection operation for the first block, the garbage collection operation for the first block comprising a migration of one or more pages of the first block that contain valid data to a second block stored on the memory device (section 0036; the flash translation layer may perform an operation referred to as “garbage collection”. In this operation, any physical block 110 that contains a large proportion (e.g., a proportion exceeding a set threshold) of physical pages 120 that have been marked as invalid may be erased, after the valid physical pages 120 remaining in the physical block 110 have been moved to physical pages 120 in one or more other physical blocks 110, causing the newly erased physical block 110 to be available for writing of new data). 
Pandurangan teaches an energy storage device 410 such as a supercapacitor (or “supercap”) or battery provides power to the SSD 105 for a sufficiently long time to allow the storage controller 130 to move all of the data stored in the DRAM 140 to the flash memory 125 When power to the solid state drive 105 is interrupted (section 0050).
Pandurangan does not clearly teach determine a battery life state of a battery associated with the memory sub-system; and postpone the garbage collection operation for the first block based at least in part on a determination that the battery life state is below a battery life threshold.  
However, Stefanus teaches determine a battery life state of a battery associated with the memory sub-system; and postpone the garbage collection operation for the first block based at least in part on a determination that the battery life state is below a battery life threshold (section 0025; section 0028 and section 0050 and Fig.6; when the storage device 102 is operating on battery power, it may be desirable to compare a predicted garbage collection power to available power to ensure that garbage collection is not initiated when there is insufficient power to complete the operation; the performance parameter is predicted by predicting a garbage collection power needed to perform the garbage collection operation and the garbage collection operation is aborted prior to execution when the performance parameter exceeds a performance threshold. In a particular example, when the performance parameter does not exceed the performance threshold, the garbage collection operation is allowed to proceed).
 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Stefanus into Pandurangan's memory system such as determine a battery life state of a battery associated with the memory sub-system; and postpone the garbage collection operation for the first block based at least in part on a determination that the battery life state is below a battery life threshold because the system is adapted to enhance performance of a storage device by selectively aborting a garbage collection operation when a garbage collection parameter (such as time or power) exceeds a performance threshold that would adversely impact performance of the storage device (section 0056 of Stefanus).   
Claim 9 relates to a method claim, and claim 15 relates to a non-transitory computer-readable storage medium and they have substantially the same claimed limitations of claim 1.

Regarding claims 2, 10 and 16, Pandurangan teaches the threshold level corresponds to a threshold amount of data that indicates that the garbage collection operation can be optionally performed for the first block (section 0036; any physical block that contains a large proportion (such as a proportion exceeding a set threshold) of  physical pages that have been marked as invalid).  

Regarding claims 3, 11 and 17, Pandurangan and Stefanus teach the claimed invention as shown above, Stefanus further teaches the processing device is further configured to determine whether the battery life state changes to be equal to or above a second battery life threshold (section 0042 and section 0047; a garbage collection power is predicted by counting a number of pages to be copied at a storage media; counting a number of pages to be copied is dynamic).
  
Regarding claim 4, Pandurangan and Stefanus teach the claimed invention as shown above, Stefanus further the battery life threshold is same as the second battery life threshold (section 0042 and section 0047; a garbage collection power is predicted by counting a number of pages to be copied at a storage media; counting a number of pages to be copied is dynamic which can be same) 

Regarding claim 5, Pandurangan and Stefanus teach the claimed invention as shown above, Stefanus further the first battery life threshold is different from the second battery life threshold (section 0042 and section 0047; a garbage collection power is predicted by counting a number of pages to be copied at a storage media; counting a number of pages to be copied is dynamic which can be different)  

Regarding claims 6, 12 and 18, Pandurangan and Stefanus teach the claimed invention as shown above, Stefanus further the processing device is further configured to continue postponing the garbage collection operation for the first block based at least in part on a determination that the battery life state is below the second battery life threshold (section 0050; the performance parameter is predicted by predicting a garbage collection power needed to perform the garbage collection operation, which includes counting a number of pages to be copied to a memory location, where a copy operation includes an associated average power required to copy each page. Continuing to 606, the garbage collection operation is aborted prior to execution when the performance parameter exceeds a performance threshold. In a particular example, when the performance parameter does not exceed the performance threshold, the garbage collection operation is allowed to proceed). 
 
Regarding claims 7, 13 and 19, Pandurangan and Stefanus teach the claimed invention as shown above, Stefanus further the processing device is further configured to perform the garbage collection operation for the first block based at least in part on a determination that the battery life state is equal to or above the second battery life threshold (section 0050; the performance parameter is predicted by predicting a garbage collection power needed to perform the garbage collection operation, which includes counting a number of pages to be copied to a memory location, where a copy operation includes an associated average power required to copy each page. Continuing to 606, the garbage collection operation is aborted prior to execution when the performance parameter exceeds a performance threshold. In a particular example, when the performance parameter does not exceed the performance threshold, the garbage collection operation is allowed to proceed).  

 			Allowable Subject Matter
Claims 8, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AIELLO et al., US 2017/0249969 A1 teaches the storage adapter device is further configured to manage a garbage collection procedure in which the storage adapter device is configured to: determine that a zone on the SMR disk is depleted when a number of invalid stripes in the zone has exceeded a threshold value based on the validity tracking information; control the SMR disk to read the valid stripes in the depleted zone; control the SMR disk to write the data of the valid stripes into available stripes in one or more migration zones other than the depleted zone; update the metadata to map the virtual stripe identifiers of the valid stripes to logical stripe identifiers corresponding to locations of the available stripes in the one or more migration zones; and update the validity tracking information to indicate that all of the stripes in the depleted zone are invalid, thereby allowing the depleted zone to be reclaimed.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133